CAMMACK, Chief Justice.
Alvin York has filed a motion for an appeal from a judgment finding him and Bob Booher and Otto Lee guilty of illegally possessing liquor and sentencing each of them to a fine of $100 and 30 days in jail. For reasons hereinafter stated we think York’s motion for an appeal should be and it is sustained.
The evidence for both York and the Commonwealth shows conclusively that York was collaborating with a deputy sheriff when he took Booher in his cab to Tennessee to get some whiskey. Neither Lee, who was riding with Booher and York, nor York was arrested when the deputy sheriff found Booher with the whiskey in York’s car at the place where he and York had agreed the latter would stop. Under the evidence there was no more showing of intent to commit a crime upon the part of York than on the part of the deputy sheriff. Clearly this is a case of entrapment which comes within the scope of the opinion in the case of Scott v. Commonwealth, 303 Ky. 353, 197 S.W.2d 774.
Judgment reversed, with directions to set it aside, and for proceedings consistent with this opinion.